Citation Nr: 0429655	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  96-47 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for service-
connected post-traumatic stress disorder (PTSD) in excess of 
30 percent from September 21, 1995 to February 27, 2003, and 
in excess of 50 percent from February 28, 2003, forward.

2.  Entitlement to a compensable disability rating for 
service-connected bilateral hearing loss from September 21, 
1995 to February 19, 2003, and in excess of 30 percent from 
February 20, 2003, forward.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and July 1996 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Milwaukee, Wisconsin.  In June 1996, the RO 
continued a noncompensable disability rating for service-
connected hearing loss of the right ear and denied 
entitlement to service connection for residuals of exposure 
to herbicides.  In July 1996, the RO awarded entitlement to 
service connection for PTSD and assigned a 30 percent rating, 
effective September 21, 1995.

During the pendency of this claim, by rating action dated in 
July 1999, the RO granted entitlement to service connection 
for adenocarcinoma of the prostate based upon the presumption 
of exposure to herbicides.  The veteran's claim was initially 
captioned as entitlement to service connection for residuals 
of herbicide exposure.  He listed no specific residual, other 
than the eventual adenocarcinoma of the prostate for which he 
was service connected.  Other than prostate cancer, the 
veteran has not enumerated any specified disability for which 
he claims service connection as a result of exposure to 
herbicides.  As such, the award by the RO in July 1999 
represents a full grant of the benefits sought by the veteran 
with regard to this issue.

By rating action in September 2003, service connection for 
the veteran's hearing loss was extended to include both ears 
and a 30 percent disability rating was assigned, effective as 
of February 20, 2003.  Additionally, the RO raised the 
veteran's disability rating for the service-connected PTSD to 
50 percent, effective February 28, 2003.  Accordingly, the 
issues have been recharacterized as shown on the title page.




FINDINGS OF FACT

1.  From September 21, 1995, forward, the veteran's PTSD was 
manifested by no more than considerable social and industrial 
impairment.  

2.  From November 7, 1996, forward, the veteran's PTSD was 
manifested by no more than occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as panic attacks more than once a week, disturbances 
of mood, and difficulty in establishing and maintaining 
effective work and social relationships

3.  Audiological examinations conducted prior to February 19, 
2003 revealed no worse than a Level II hearing impairment in 
the right ear and Level II hearing impairment in the left 
ear.

4.  Audiological examination conducted in February 2003 
revealed a Level V hearing impairment in the right ear and a 
Level VIII hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but not higher, 
for PTSD have been met from September 21, 1995, to February 
27, 2003.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411 (2004); 38 C.F.R. §§ 4.7, 
4.132, Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 50 percent 
for PTSD from February 28, 2003, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2004); 38 C.F.R. §§ 4.7, 4.132, 
Diagnostic Code 9411 (1996).

3.  The schedular criteria for a compensable evaluation for 
bilateral hearing loss prior to February 20, 2003, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85, 4.87, Tables VI, VII, Diagnostic Code 6100 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 
4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).

4.  The schedular criteria for a disability rating in excess 
of 30 percent for bilateral hearing loss from February 20, 
2003, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.87, Tables VI, VII, Diagnostic 
Code 6100 (effective prior to June 10, 1999); 38 C.F.R. §§ 
4.85, 4.86(a), 4.87, Tables VI, VII, Diagnostic Code 6100; 64 
Fed. Reg. 25202-25210 (May 11, 1999) (effective June 10, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in May 2003.  The veteran was told 
of the requirements to establish a successful claim, advised 
of his and VA's respective duties, and asked to submit 
information and/or evidence in his possession pertaining to 
the claims to the RO.  The content of this letter complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

Although the VCAA notice letter was sent after the 1996 
rating decisions, any defect with respect to its timing was 
harmless error because the veteran did not produce any 
additional information or evidence with regard to the issues 
before the Board upon receiving the content-complying notice 
in May 2003.  This provides a sound basis for concluding that 
the disposition of his claims would not have been different 
had he received pre-AOJ adjudicatory notice.  See 38 U.S.C.A 
§ 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded  several VA 
medical examinations, most recently in February 2003.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  


Higher disability ratings - General

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2004).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2004); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
 -- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ."  
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found.  Id. 




PTSD

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this claim, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52,695-52,702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  According to VAOPGCPREC 7-2003 
(Nov. 19, 2003), when a new statute is enacted or a new 
regulation is issued while a claim is pending before VA, VA 
must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  Statutes and regulations are presumed not to 
apply in any manner that would produce genuinely retroactive 
effects, unless the statute or regulation itself provides for 
such retroactivity.  See Landgraf v. USI Film Products, 511 
U.S. 244 (1994); Regions Hospital v. Shalala, 522 U.S. 448 
(1998); Kuzma, supra.  These rating criteria may not have 
retroactive effect past the effective date of the change on 
November 7, 1996.

The veteran's service-connected psychiatric disability was 
initially rated as 30 percent disabling pursuant to 
Diagnostic Code 9411 which provides the rating criteria for 
PTSD.  PTSD is rated under the criteria set forth in 
Diagnostic Code 9440.

Under the former criteria of Diagnostic Code 9411, when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community, with totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
most daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior and demonstrable inability to obtain or 
retain employment, a rating of 100 percent is warranted.  

A 70 percent rating evaluation is warranted for PTSD when the 
veteran's ability to establish and maintain effective or 
favorable relationships with people is severely impaired.  
The psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  

A 50 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is considerably impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment. 

A 30 percent evaluation is warranted when the ability to 
establish or maintain effective or favorable relationships 
with people is definitely impaired, and by reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in definite 
social impairment.

The term "definite" in the old criteria is to be construed 
as "distinct, unambiguous, and moderately large in degree."  
VAOPGCPREC 9-93 (Nov. 9, 1993).  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  Id.  The term 
"considerable" is to be construed as "rather large in 
extent or degree."  Id.  The Board is bound by this 
interpretation of the terms "definite" and "considerable."  
38 U.S.C.A. § 7104(c) (West 2002).

Under the revised rating criteria, a 100 percent rating is 
warranted if there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; gross inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and  hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 50 percent evaluation is warranted when occupational and 
social impairment is found with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent evaluation is warranted when occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In addition, the Board notes that in VAOPGCPREC 3-00, the 
General Counsel concluded that when a provision of the VA 
rating schedule is amended during the course of a claim for 
an increased rating, under that provision as amended, the 
Board should determine whether the intervening change is more 
favorable to the veteran; if so, the Board should apply that 
provision to rate the disability from and after, the 
effective date of the regulatory change; and the Board should 
apply the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change.  With these considerations in mind, the Board will 
address the merits of the claim at issue.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).  

A GAF of 41 to 50 is defined as serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

A GAF of 61 to 70 is defined as some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

A GAF of 71 to 80 sets forth that if symptoms are present, 
they are transient and expectable reactions to psychosocial 
stressors (e.g., difficulty concentrating after family 
argument); no more thank slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).

A GAF of 81 to 90 is defined as absent or minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).

The symptoms recited in the criteria in the rating schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.  


Prior to February 28, 2003

In a rating decision of the RO dated in July 1996, the 
veteran was awarded service connection for PTSD and assigned 
a 30 percent disability rating effective as of September 21, 
1995.  

The veteran was evaluated at Abilene Professional Center in 
November 1995.  He was employed with the postal service and 
was involved in union activities.  He had been married to his 
wife since 1974.  Following evaluation, the veteran was 
diagnosed as having PTSD and dysthymia with a GAF scale score 
of 55-60.

A VA psychiatric evaluation dated in May 1996 shows that the 
veteran was still employed at the postal service.  He 
reported that he would experience nightmares and would 
continue to drink alcohol.  He was emotionally intolerant of 
his wife, but was never physically abusive.  He added feeling 
agitated, emotional, having increased startle response and 
waking up startled from his sleep at night.  Mental status 
examination revealed that he was alert and oriented time 
three.  Intelligence was average and concentration and 
attention span were normal.  Speech was spontaneous and goal 
directed.  Memory was intact for past, recent, and immediate 
recall.  He did calculations well and had good interpretation 
of proverbs.  Thought content showed no manifestations of 
paranoia or persecutory delusions.  There were no visual or 
auditory hallucinations, and the veteran denied obsessions or 
compulsions.  Affect was friendly and cordial, and mood was 
described as irritable or mildly depressed at other times.  
He denied experiencing suicidal or homicidal ideation.  
Judgment was appropriate and insight was limited.  
Psychomotor activity was in the normal range.  The assessment 
was PTSD related to combat experiences in Vietnam.  A GAF of 
65, currently, was assigned, and having ranged from 65 to 70 
in the past year.

A VA psychiatric evaluation report dated in October 1997 
shows that the veteran reported that he would avoid crowds 
and spent most of his time by himself in his shop.  He 
indicated being employed as a mail carrier with the U.S. Post 
Office, and that he liked his job because he did not have to 
deal with other people.  Mental status examination revealed 
that he was verbal and cooperative and that his 
verbalizations were informative, coherent, and logical.  A 
psychosis could not be elicited by the examiner.  The veteran 
reported nightmares, but denied being depressed.  His mood 
was euthymic, and affect was appropriate to mood.  He was 
alert and oriented times three, cognitive functions were 
grossly intact, and there were no suicidal or homicidal 
ideations.  The diagnosis was PTSD and the examiner stated 
that the veteran seemed to be well adjusted to his life.

Additional treatment records from the Abiline Professional 
Center dated through April 1998 show that the veteran was 
treated intermittently for symptoms associated with his PTSD, 
including job and marital stress.  The diagnoses included 
PTSD with agitated and depressed features, exacerbated by 
substance abuse.  GAF scores of 61 to 65 were assigned in 
September 1997.

A VA PTSD examination report dated in April 1998 shows that 
examination revealed thought process and communication of the 
veteran was within normal limits.  He reported hallucinations 
of seeing behind bushes or our of the corner of his eye.  
Olfactory hallucination included a fermented high protein 
liquid made from decomposing fish, a copper taste in his 
mouth, cooked rice, burning gun powder, and napalm.  He 
reported being verbally aggressive with his bosses and 
indicated he had looked at over ten military bases to kill 
his captain who got many men killed unnecessarily.  His 
ability to maintain personal hygiene and other basic 
activities of daily living, along with orientation to person, 
time and place were within normal limits.  Memory loss or 
impairment was described as not having enough concentration 
to watch football, and missing most of serial sevens and 
remembering three of five objects after five minutes, with 
one guess.  There were no obsessive or ritualistic behaviors, 
and rate and flow of speech were within normal limits.  He 
reported one to twelve panic attacks per week, depending on 
the season with more in the morning.  Depression was 
described as a five on a scale of zero to ten.  He cried 
during the examination, and reported crying while reading the 
obituaries of people killed in accidents.  He also had sleep 
disturbance and impaired concentration.  He described temper 
with people in general and with his family.  He added that 
his sleep was impaired to the extent that he would be tired 
and could not concentrate during the day.  He also reported 
avoiding delivering mail to schools because the children 
would remind him of those killed in Vietnam.  The diagnosis 
was PTSD with a GAF of 51-60, 50 in the past year.

A psychiatric evaluation dated in September 1999 shows that 
on mental status examination the veteran's speech was well 
articulated, coherent, and spontaneous.  He made intermittent 
eye contact, his concentration and attention span were 
normal, intelligence was average, and his memory was intact 
for past, recent, and immediate recall.  His affect was 
extremely labile, angry and irritable.  His mood was 
described as despondent and depressed about a diagnosis of 
cancer and more recent recollections of memories from 
Vietnam.  He denied active suicidal or homicidal ideations.  
Thought process was logical and well organized, and content 
showed no manifestations of psychosis or paranoia.  He denied 
compulsions or obsessions and had no visual or auditory 
hallucinations.  The clinical impression was PTSD, chronic 
type, related to combat in Vietnam, and alcohol dependency.  
A GAF of 65, currently, and about 75 over the past year was 
assigned.

A VA treatment record dated in June 2000 indicates that the 
veteran complained of being anxious and depressed.  He also 
reported insomnia and flashbacks, but denied any suicidal or 
homicidal ideas and hallucinations.  He was alert and 
oriented times four and cooperative.  Eye contact was good, 
and speech had a normal rate, tone and volume.  His mood was 
depressed and anxious and his affect was congruent.  The 
veteran's though processes were organized and goal directed.  
The examiner assigned a GAF score of 50.  

The veteran maintains that the 30 percent evaluation which 
has been assigned for 
his PTSD prior to February 28, 2003 does not accurately 
reflect the degree of disability that he currently 
experiences.  

Examining the evidence during this time period, the veteran 
was assigned GAF scores of 50 in April 1998 and June 2000.  
In April 1998, it was noted that his GAF would have been in 
the 51-60 range, except for the frequency of his panic 
attacks.  The examiner stated that the high frequency of 
panic attacks and serious impairment in social functioning 
with his family appears to justify a GAF of 50.  Resolving 
doubt in favor of the veteran, the Board finds that the 
foregoing findings are commensurate with considerable, or 
rather large in extent or degree, social and industrial 
impairment, as is required for the assignment of a 50 percent 
disability evaluation under Diagnostic Code 9411.  38 C.F.R. 
§§ 3.102, 4.3, 4.7, 4.132, Diagnostic Code 9411 (1996).  The 
evidence therefore supports the award of a 50 percent 
evaluation as of September 21, 1995.

While the evidence supports a 50 percent disability rating 
under the old rating criteria, the criteria for a 70 percent 
rating under the old rating criteria were not met. See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  There were 
no findings of severe impairment in social and industrial 
adaptability.  For example, the veteran was able to maintain 
his family relations and employment at the postal service, 
and the majority of his GAF scores ranged from 55 to 75.  

Likewise, the findings did not approximate the criteria for 
the assignment of a 70 percent rating under the revised 
rating criteria, as of November 1996.  The veteran was able 
to maintain effective relationships and adapt to stressful 
circumstances to the extent that he was able to continually 
perform his job.  He consistently denied suicidal ideation 
and was repeatedly described as oriented and with normal and 
goal-directed speech.  His cognitive functions were grossly 
intact, and his ability to maintain personal hygiene and 
other basic activities of daily living were a within normal 
limits.  There were no obsessive or ritualistic behaviors.  
Although the veteran had one to twelve panic attacks per 
week, they were not near continuous, nor did they 
significantly affect his ability to function, as he was able 
to maintain his employment.  The Board finds significant that 
the veteran had been employed as letter carrier with the U.S. 
Post Office for many years until his time of retirement, and 
that he had confirmed that this type of employment had been 
suitable for him.  Therefore, a disability rating in excess 
of 50 percent under either the old or revised rating criteria 
is not warranted from prior to February 28, 2003.  The 
evidence is not in equipoise as to warrant consideration of 
the benefit of the doubt rule.  38 C.F.R. § 4.3 (2004).


February 28, 2003, forward

In February 2003, the veteran was re-examined by VA.  He 
reported that he was retired from the postal service in 
August 2000 as a result of prostate cancer.  On mental status 
evaluation, he was verbal, cooperative, coherent, informative 
and logical.  He was alert and oriented time three and his 
cognitive functions were grossly intact.  He denied any 
suicidal or homicidal impulses.  Signs and symptoms of PTSD 
were present, such as isolation, temperament, and flashbacks.  
The diagnosis was chronic alcoholism, and it was noted that 
the veteran was working at about a 40 to 50% level.

A lay statement from the veteran's spouse dated in January 
2004 shows that he was said to exhibit symptoms which 
included increased startle response, nightmares, flashbacks, 
isolation, insomnia, and anxiety.

Under both the former and revised rating criteria, the Board 
finds that a disability rating greater than 50 percent is not 
warranted.  The veteran had demonstrated symptoms as stated 
above.  His only symptoms of PTSD were described as 
isolation, temperament, and flashbacks.  It appears that the 
veteran retired from his job in August 2000 due to prostate 
cancer, and his primary diagnosis in 2003 was alcoholism.  

Taking into consideration all of the available information, 
it is the finding of the Board a rating in excess of 50 
percent for PTSD is not warranted from February 28, 2003.  
The 50 percent rating is the highest rating warranted during 
this entire period.  Fenderson, 12 Vet. App. at 119.  The 
evidence does not reflect that the degree of impairment 
resulting from PTSD more nearly approximates the criteria for 
the next higher evaluation pursuant to 38 C.F.R. § 4.7 
(2004).  Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule.  38 
C.F.R. § 4.3 (2004).


Bilateral hearing loss

The VA Rating Schedule that addresses the ear and other sense 
organs was amended during the pendency of this appeal, 
effective June 10, 1999.  64 Fed. Reg. 25,202 (1999).  

Under the previous regulations, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with 11 auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

Under the previous regulations, Table VIa was used only when 
the Chief of the Audiology Clinic certified that language 
difficulties or inconsistent speech audiometry scores made 
the use of both puretone average and speech discrimination 
inappropriate.  38 C.F.R. § 4.85(c) (effective before June 
10, 1999).

The current version of the Schedule provides a table for 
ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing 
impairment of each ear.  The horizontal row represents the 
ear having the poorer hearing and the vertical column 
represents the ear having the better hearing.  Id.

Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86. 38 C.F.R. § 4.85(c) (2004).

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. § 4.86(a) 
(2004).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher. 38 C.F.R. § 4.86(b) 
(2004).

By rating action of the RO dated in June 1996,  a 
noncompensable disability rating for service-connected 
hearing loss of the right ear was continued.  Thereafter, in 
September 2003, entitlement to service connection for the 
veteran's hearing loss was extended to include both ears and 
a 30 percent disability rating was assigned effective as of 
February 20, 2003.  The Board will, therefore, address 
evaluation of the veteran's bilateral hearing loss disability 
prior to and since February 20, 2003.

The veteran was afforded a VA audiological examination in 
April 1996.  Pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 30, 35, 70, and 75 decibels, 
respectively.  Pure tone average of the right ear was 53 
decibels.  Speech recognition was 96 percent.  Pure tone 
thresholds in the left ear were 35, 30, 95, and 100 decibels, 
respectively.  Pure tone average of the left ear was 65 
decibels.  Speech recognition was 96 percent.

Under Table VI of the regulations, the veteran's right ear 
hearing level in April 1996 was I, and his left ear hearing 
level was II.  Under Table VII, a Level I hearing impairment 
in the better ear, coupled with a Level II hearing impairment 
in the poorer ear allows only for a noncompensable 
evaluation.  

A VA audiological examination report dated in October 
1997/July 1998 shows that pure tone thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 35, 50, 100, and 
90 decibels, respectively.  Pure tone average of the right 
ear was 69 decibels.  Speech recognition was 96 percent.  
Pure tone thresholds in the left ear were 40, 40, 100, and 
110 decibels, respectively.  Pure tone average of the left 
ear was 73 decibels.  Speech recognition was 92 percent.

Under Table VI of the regulations, the veteran's right ear 
hearing level in October 1997/July 1998 was II, and his left 
ear hearing level was II.  Under Table VII of the 
regulations, a Level II hearing impairment in both ears 
allows only for a noncompensable evaluation.  

A VA audiological examination report dated in September 1999 
shows that pure tone thresholds in the right ear at 1000, 
2000, 3000, and 4000 Hertz were 35, 50, 90,  and 80 decibels, 
respectively.  Pure tone average of the right ear was 64 
decibels.  Speech recognition was 96 percent.  Pure tone 
thresholds in the left ear were 20, 35, 70, and 70 decibels, 
respectively.  Pure tone average of the left ear was 49 
decibels.  Speech recognition was 90 percent.

Under Table VI of the regulations, the veteran's right ear 
hearing level in September 1999 was II, and his left ear 
hearing level was II.  Under Table VII, a Level II hearing 
impairment in both ears allows only for a noncompensable 
evaluation.  

More recently, a VA audiological examination report dated in 
February 2003 reveals that pure tone thresholds in the right 
ear at 1000, 2000, 3000, and 4000 Hertz were 45, 75, 105, and 
110 decibels, respectively.  Pure tone average for the right 
ear was 84 decibels.  Speech recognition was 78 percent.  
Pure tone thresholds in the left ear were 50, 70, 105, and 
105 decibels, respectively.  Pure tone average of the left 
ear was 83 decibels.  Speech recognition was 60 percent.

Under Table VI of the regulations, the veteran's right ear 
hearing level in February 2003 was V, and his left ear 
hearing level was VIII.  Under Table VII, a Level V hearing 
impairment in the better ear, coupled with a Level VIII 
hearing impairment in the poorer ear, allows for a 30 percent 
disability evaluation.  

Under the amended regulations, application of Table VIa could 
not be applied, as none of the veteran's pure tone threshold 
was 55 decibels or more at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) in either ear.  
Additionally, application of Table VIa in other instances 
would not be appropriate as the veteran's puretone threshold 
was not 30 or lower at 1000 Hertz and 70 or more at 2000 
Hertz.  See 38 C.F.R. §§ 4.86 (2004).

Therefore, the Board finds that a compensable evaluation for 
the veteran's bilateral  hearing loss disability is not 
warranted under the previous or amended regulations prior to 
February 20, 2003, and a disability rating greater than 30 
percent from February 20, 2003 is not warranted under the 
previous or amended regulations.  

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment are to be derived by the 
mechanical application of the Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To 
put it simply, there is very little judgment involved in 
determining the rating.  The law's provisions are clear and 
precise.  Audiometric testing results are dispositive 
evidence for a claim for a higher disability rating for 
hearing loss.

Following a full review of the record, the Board finds that 
the evidence is not so evenly balanced as to require 
application of the benefit of the doubt in favor of the 
veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to a disability rating of 50 percent, but not 
higher, for PTSD is granted from September 21, 1995 to 
February 27, 2003, subject to the law and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 50 percent 
for PTSD from February 28, 2003, forward, is denied.

Entitlement to a compensable disability rating for service-
connected bilateral hearing loss from September 21, 1995 to 
February 19, 2003, and in excess of 30 percent from February 
20, 2003, forward, is denied.



	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



